Citation Nr: 1704943	
Decision Date: 02/17/17    Archive Date: 02/24/17

DOCKET NO.  11-01 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right hip disability.  

2.  Entitlement to service connection for a right hip disability.

3.  Entitlement to service connection for a right shoulder disability.  

4.  Entitlement to service connection for a right humerus disability, to include fracture residuals.  

5.  Entitlement to service connection for a low back disability.  

6.  Entitlement to service connection for a bilateral foot disability.  

7.  Entitlement to service connection for osteopenia, claimed as the result of radiation exposure.  

8.  Entitlement to a rating in excess of 50 percent for a psychiatric disability.  

9.  Entitlement to a rating in excess of 10 percent for a right knee disability.  

10.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from June 1980 to July 1980, from June 1981 to August 1981, and from February 1985 to December 1989.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Des Moines, Iowa, Regional Office (RO) of the Department of Veterans Affairs (VA) which denied both service connection for right shoulder and clavicle dislocation residuals, right humerus fracture residuals, and osteopenia claimed as the result of radiation exposure and an increased rating for right knee osteomalacia.

A June 2010 rating decision determined that new and material evidence had been received to reopen a claim of entitlement to service connection for right hip pain and denied service connection for right hip pain, low back pain, and a bilateral foot disability.  

A July 2011 rating decision increased the rating for dysthymic disorder from 30 percent to 50 percent, effective January 19, 2011.  The Veteran appealed the rating for dysthymic disorder.  In June 2012, the RO issued a SOC which address the issue of entitlement to a TDIU.  In September 2012, the accredited representative submitted a substantive appeal from the denial of a TDIU.  

The Veteran appeared at a March 2013 videoconference hearing before the undersigned Veterans Law Judge.  A hearing transcript is of record.  In April 2014, the Board remanded the appeal for additional development.  

For the issue of whether new and material evidence has been received to reopen the claim of entitlement to service connection for right hip pain, the Board is required to consider the question of whether new and material evidence has been received to reopen the claim to establish the Board's jurisdiction to address the underlying claim and to adjudicate the claim on a de novo basis.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  


FINDINGS OF FACT

1.  An October 2005 rating decision denied service connection for right hip pain.  The Veteran was informed in writing of the adverse decision and his appellate rights on October 27, 2005.  The Veteran did not submit a notice of disagreement with that decision.  

2.  Additional VA clinical documentation received within one year of notice of the October 2005 rating decision is new and material and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for right hip pain.  

3.  Recurrent right shoulder injury residuals including post-operative clavicular dislocation residuals were initially manifested during active service.  

4.  Service connection has been established for right shoulder injury residuals including post-operative clavicular dislocation residuals, right knee osteomalacia, a not otherwise specified dysthymic disorder, bilateral hearing loss, and tinnitus.  

5.  Right humeral fracture residuals are etiologically related to service-connected right knee osteomalacia.  


CONCLUSIONS OF LAW

1.  The October 2005 rating decision denying service connection for right hip pain is not final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2016).  

2.  The criteria for service connection for recurrent right shoulder injury residuals including post-operative clavicular dislocation residuals are met.  38 U.S.C.A. §§ 1111, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.326(a) (2016).  

3.  The criteria for service connection for right humeral fracture residuals are met.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310(a), 3.326(a) (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

A rating decision is final and is not subject to revision upon the same factual basis except upon a finding of clear and unmistakable error, or where a notice of disagreement or material evidence was received within one year of notification of the decision.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.300, 20.1103 (2016).  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).  There is a low threshold to raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016); Shade v. Shinseki, 24 Vet. App. 110 (2010); Evans v. Brown, 9 Vet. App 273, 283 (1996); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

New and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b) (2016).  

In October 2005, the RO denied service connection for right hip pain as the evidence did not show that right hip pain was related to the service-connected condition of right knee injury, nor was there any evidence of that disability during service.  The Veteran was informed in writing of the adverse decision and his appellate rights on October 27, 2005.  He did not submit a timely notice of disagreement with the rating decision.  

The evidence considered by the RO in formulating the October 2005 rating decision may be briefly summarized.  The Veteran's service medical records do not refer to any right hip disorder.  In the April 2005 informal claim for service connection, the Veteran reported that he injured his right hip when he fell due to a service-connected right knee disability.  A May 2005 VA treatment record shows that the Veteran complained of right hip pain since a February 2005 fall caused by his right knee giving way.  An assessment of "right knee/hip pain with instability and [history of] arthroscopy" was made.  A June 2005 VA treatment record notes that the Veteran complained of right hip pain after his right knee gave way and he fell and twisted his right hip.  No hip pathology was identified.  An assessment of "sciatica [right lower extremity with] buttock and lat[eral] knee pain, failed back" was advanced.  An August 2005 VA treatment record shows that the Veteran complained of recurrent right hip pain.  An impression of "chronic low back right hip and leg pain following a lumbar strain in a motor vehicle accident in 2002" was made.  

An October 19, 2006, VA treatment record shows that the Veteran complained of right hip discomfort "for several years."  On examination, the Veteran exhibited right hip and knee pain.  

The cited VA clinical documentation was received into the record within the year following notice of the October 2005 rating decision.  It is of such significance that it raises a reasonable possibility of substantiating the claim of entitlement to service connection for right hip pain.  The new and material documentation was not addressed by any adjudicatory action prior to the June 2010 rating decision.  Therefore, the Board finds that the October 2005 rating decision is not final and the additional material evidence must be reviewed.  38 C.F.R. § 3.15(b) (2016).

Because additional action is required, the Board will address the issue of service connection for a right hip disability in the REMAND below.  

Service Connection

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2014).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).  

Disability which is proximately due to or the result of a disease or injury incurred in or aggravated by service will also be service-connected.  38 C.F.R. § 3.310 (2016).  

Right Shoulder Disability

The Veteran asserts that service connection for right shoulder injury residuals including post-operative recurrent clavicular dislocation residuals is warranted as he injured his right shoulder in an in-service motor vehicle accident and reinjured it during an in-service basketball game.  

A Veteran who served after December 31, 1946, is presumed to be in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious and manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Only such conditions as are recorded in the examination reports are to be considered as noted.  38 U.S.C.A. §§ 1111, 1137 (West 2014); 38 C.F.R. § 3.30 4 (2016).  

The presumption of soundness attaches only where there has been an induction examination in which the later complained-of disability was not detected.  Bagby v. Derwinski, 1 Vet. App. 225 (1991).  The regulation provides expressly that the term noted denotes only such conditions as are recorded in the examination reports and that a history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions.  38 C.F.R. § 3.304(b)(1) (2016).  Crowe v. Brown, 7 Vet. App. 238 (1994); Contant v. Principi, 17 Vet. App. 116 (2003).  

When no preexisting condition is noted upon entry into service, a Veteran is presumed to have been found sound upon entry.  The burden then falls on the Government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service.  If that burden is met, then the Veteran is not entitled to service connection benefits.  However, if the Government fails to rebut the presumption of soundness, the claim is one for service connection.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  

The report of a September 1984 physical examination for service entrance states that the Veteran presented a history of a January 1982 shoulder injury and dislocation which was "OK now" and denied any reoccurrences.  On contemporaneous examination, the examiner reported that the upper extremities were normal.  No recurrent right shoulder abnormalities were identified.  As no recurrent right shoulder disability was identified in the September 1984 report of physical examination for service entrance, the presumption of soundness with regard to a right shoulder disorder attaches.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2016). 

The service medical records indicate that the Veteran was seen for right shoulder complaints on multiple occasions.  A January 1988 treatment record shows that the Veteran complained of right shoulder pain.  He stated that he had been involved in a motor vehicle accident in which his seatbelt did not hold and he had hit both his head and right shoulder.  An assessment of "suspect mild [acromioclavicular joint] separation" was made.  Clinical documentation dated in February 1988 notes that the Veteran complained of increasing right shoulder and arm pain.  He reported that he had injured his shoulder in January 1988"when he braced his hands against steering wheel to avoid a motor vehicle accident.  Assessments of "[right] shoulder pain, post-traumatic, [maybe] lower cervical/upper thoracic origins" and "muscle strain" were made.  Clinical documentation dated in March 1988 shows that the Veteran complained of right shoulder pain.  Assessments of chronic right shoulder pain of unknown etiology and chronic right shoulder pain, questionable for bursitis were made.  A May 1989 treatment entry shows that the Veteran complained of right shoulder pain of three weeks' duration.  An assessment of rule out right trapezius strain was made.  A June 1989 treatment record indicates that the Veteran exhibited right trapezius muscle tenderness.  An assessment of rule out muscle spasm in trapezius was made.  

A July 2008 VA treatment record shows that according to the Veteran, he had a history of multiple minor dislocations and subsequent shoulder surgery in 2001.  

The report of a September 2008 VA examination shows that the Veteran had a history of dislocations to the right shoulder with the first dating back to 1982; had injured his right shoulder in a 1988 in-service motor vehicle accident; was diagnosed with a right shoulder anterior dislocation; subsequently underwent a 2001 right shoulder laser surgery correction; had fallen due to right knee weakness and reinjured the right shoulder in July 2008; and sustained a right shoulder dislocation and a right humeral fracture as the result of the July 2008 fall.  The Veteran was diagnosed with right shoulder dislocation and right humeral fracture residuals.  The examining VA physician's assistant commented that the Veteran had a history of right shoulder dislocation noted on the enlistment exam into the Army history of dislocation of the right shoulder.  No problems were noted at the time of enlistment and that the Veteran had a previous history of dislocation the right shoulder which predisposed him to dislocations.

In the December 2008 notice of disagreement, the Veteran stated that he injured the right shoulder again while in service and had problems with it to where finally in 2001, he had surgery to tighten the shoulder joint. 

The report of a March 2010 VA shoulder examination shows that the Veteran reported that he threw shoulder out while in snow ball fight in college; was in a motor vehicle accident while in service and dislocated the right shoulder in 1987 or 1988; had surgery on the right shoulder in 2001 for debridement and capsular tightening; and fell dislocating his right shoulder and sustained a fracture of the greater tuberosity of the humerus in July 2008.  The Veteran was diagnosed with status post right shoulder dislocation times two, post-operative.  The VA examiner commented that the right shoulder dislocations prior to and after service, the last in July 2008, resulted in surgical procedures to stabilize the shoulder, but there was no evidence of instability in service.  The examiner opined that the complaints in service of right shoulder/trapezius/levator scapula pain were temporary exacerbations of a pre-existing condition which resolved, and that the current biceps tendonitis was likely a result of the previous surgery and not noted during service.  

At the March 2013 Board hearing, the Veteran testified that he had sustained a pre-service shoulder dislocation and "two or three more" shoulder dislocations during active service as the result of both a motor vehicle accident and trauma sustained while playing basketball during physical training.  

The Board notes that the record is devoid of clear and unmistakable evidence showing that a recurrent right shoulder disability was both pre-existing service and not aggravated by service.  There is no evidence of any pre-service right shoulder disability except for the Veteran's subjective history.  The shoulder was normal at entrance.  The VA examiners appear to rely solely on the Veteran's subjective history without citing any objective evidence to support the conclusions that the diagnosed recurrent right shoulder disability existed prior to entrance into active service.  Therefore, the Board finds that the presumption of soundness as to a recurrent right shoulder disability has not been rebutted.  

The Veteran asserts that service connection for a right shoulder disability to include injury residuals and recurrent post-operative clavicle dislocation is warranted as he injured his right shoulder in a January 1988 in-service motor vehicle accident and subsequently experienced recurrent right shoulder symptoms including clavicular dislocations necessitating a 2001 surgical procedure.  The clinical record shows that the Veteran was involved in a January 1988 in-service motor vehicle accident; subsequently complained of right shoulder pain; and treating service medical personnel made an assessment of suspected mild acromioclavicular joint separation.  The Veteran thereafter experienced post-service recurrent right shoulder symptoms including clavicular dislocation.  At the most recent VA examination of record, the Veteran was diagnosed with status post right shoulder dislocation.  

Accordingly, the Board finds the evidence is in at least equipoise as to whether the Veteran's current right shoulder disability originated during active service.  Resolving all reasonable doubt in the Veteran's favor, the Board concludes that service connection for a recurrent right shoulder disability to include injury residuals and post-operative clavicular dislocation residuals is warranted.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).  

Right Humeral Fracture Residuals

The Veteran contends that he sustained right humeral fracture residuals as the result of a July 2008 fall caused by a service-connected right knee giving way.  

Service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2016).  Service connection shall be granted on a secondary basis under the provisions of 38 C.F.R. § 3.310(a) where it is demonstrated that a service-connected disorder has aggravated a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  Service connection has been established for right shoulder injury residuals including post-operative clavicular dislocation residuals, right knee osteomalacia, dysthymic disorder, bilateral hearing loss, and tinnitus.  

A July 2008 VA treatment record shows that the Veteran's spouse called and reported that the Veteran had fallen when his knee started to give away; he caught himself with his right arm; and he sustained a right shoulder injury.  A July 2008 VA emergency room treatment record shows that the Veteran was diagnosed with a fracture of the right humerus greater tuberosity with right upper extremity paresthesia.  A July 2008 VA social work treatment record notes that the social worker met with the Veteran in emergency room and he had and accident caused by his service-connected knee disability when the knee buckled, causing him to fall and separate his shoulder.  

In a July 2008 informal claim for service connection, the Veteran indicated that he was working at a friend's house when the right knee buckled, causing him to step forward and catch his foot in a grate which caused him to slam against a wall, hitting it with his shoulder.  

At a September 2008 VA shoulder examination, the Veteran complained of recurrent giving way of the right knee.  He reported that when the right knee gave way on one occasion, he tripped, injured his right shoulder, and sustained a fracture.  Contemporaneous X-ray studies of the right shoulder found progressive healing nondisplaced fracture at the greater tuberosity of the right humerus from July 29, 2008.  The examining VA physician's assistant commented that the Veteran reports he was walking outside when the right knee gave away and he tripped into a hole.  He had surgery and was given narcotics.  There was no evidence Veteran was seen either by primary care or orthopedics for the giving away of the knee.  It was most likely the fall the veteran incurred was result of the combination of pain medications and anesthesia given for a surgery in August 2008 and it was less likely than not the result of the right knee giving away.  As the Veteran sustained a right humeral fracture in a July 2008 fall, the Board finds that the examiner's conclusion that the fall was the result of the combination of pain medications and anesthesia given for surgery completed in August 2008 to be factually impossible.  Therefore, the physician's opinion is of no probative value.  

At a March 2010 VA shoulder examination, the Veteran was reported to have fallen, dislocating his right shoulder in July 2008, and also sustaining a fracture of the greater tuberosity of the humerus.  Contemporaneous X-ray studies of the right shoulder found an old ununited fracture involving the greater tuberosity of the right humerus.  No findings as to the etiology of the humeral fracture residuals were made.  

The Veteran asserts that service connection for right humeral fracture residuals is warranted as the service-connected right knee disability caused the July 2008 fall in which he sustained the right humeral fracture.  VA clinical documentation dated contemporaneous to the July 2008 fall supports the Veteran's contentions as to the relationship between the service-connected right knee disability and the humeral fracture.  

Accordingly, in the absence of any competent and credible evidence to the contrary, the Board concludes that service connection for right humeral fracture residuals is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).








ORDER

The October 2005 rating decision denying service connection for right hip pain is not final as new and material evidence was received within one year of that decision.  The decision must be reviewed and to that extent only the appeal is granted.

Service connection for a right shoulder disability to include injury residuals and post-operative recurrent clavicular dislocation residuals is granted.  

Service connection for right humeral fracture residuals is granted.  


REMAND

The Veteran asserts that service connection for a right hip disability is warranted as he sustained a right hip disability when a service-connected right knee gave way.  In the June 2010 notice of disagreement, the Veteran stated that his right hip pain was due to an altered gait due to the service-connected right knee disability.  

The clinical documentation of record is in conflict as to whether the Veteran has a right hip disability and, if so, what is the relationship, if any, to active service or a service-connected disability.  The report of a March 2010 VA hip examination notes that the Veteran complained of right hip pain.  The VA examiner commented that the pain in the low back and hip area was secondary to innervated lipomas overlying the sacroiliac joints.  A June 2011 VA pain clinic treatment record notes that the Veteran had hip pain related to fibromyalgia for over ten years.  An October 2011 VA treatment record notes that the Veteran had a hip disability.  A January 2012 VA treatment record indicates that the Veteran had chronic back pain that radiated to right hip then to knee and left thigh to knee.  At the March 2013 Board hearing, the Veteran testified that he was diagnosed with fibromyalgia.  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  When VA obtain an evaluation, the evaluation must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that further VA right hip examination is needed to determine whether the Veteran has a right hip disability and, if so, what is the relationship, if any, to active service or any service-connected disability.  

Clinical documentation pertaining to treatment of the Veteran after February 2014 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claims.  Murphy v. Derwinski, 1 Vet. App. 78 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The Veteran asserts that service connection for a low back disability is warranted as that disability was manifested during active service or, in the alternative, was incurred secondary to a service-connected right knee disability.  

The service medical records show that the Veteran reported injuring his low back lifting 50 pounds in February 1986 or March 1986; was involved in a January 1988 motor vehicle accident; and was seen for low back complaints on multiple occasions.  Treating service medical personnel made assessments of rule out lumbar strain, lumbar sprain, rule out pulled or strained muscles in lower back, lumbar sprain, and lumbar spine scoliosis.  

The report of a March 2010 VA examination notes that the Veteran complained of chronic low back pain.  A contemporaneous VA lumbar spine magnetic resonance imaging (MRI) study notes that the Veteran complained of chronic low back pain.  The study made findings consistent with lumbar spine degenerative disc disease, osteophytosis, and degenerative facet arthropathy and sacroiliac joint arthropathy with large bridging osteophytes.  The Veteran was diagnosed with soft tissue sacroiliac joint pain.  The examiner commented that the findings were consistent with age; pain in the low back and hip area was secondary to innervated lipomas overlying the sacroiliac joints; the pain was sacroiliac joint soft tissue pain and not lumbar spine pain; and the service low back pain was myofascial with multiple normal examinations.  The VA physician made no findings as to the etiology of the diagnosed lumbar spine degenerative disc disease or lumbosacral spine degenerative joint disease or the relationship, if any, between the diagnosed lumbosacral spine disabilities and either active service or the service-connected disabilities.  Therefore, the Board finds that further VA spinal examination is necessary in order to resolve the issues raised by this appeal.  

The Veteran asserts that service connection for right and left foot disabilities is warranted as the disabilities were manifested during active service or, in the alternative, were incurred secondary to a service-connected right knee disability.  

The service medical records show that the Veteran was seen for foot complaints on multiple occasions.  An April 1985 treatment record shows that the Veteran complained of left foot pain.  An assessment of foot strain was made.  A July 1985 treatment record shows that the Veteran complained of bilateral foot pain.  An impression of foot pain secondary mostly to improper shoes was made.  An October 1985 treatment record notes that the Veteran complained of bilateral foot pain.  Treating service medical personnel made both a provisional diagnosis of pes planus and an assessment of bilateral plantar fascia strain.  A November 1985 treatment record shows an assessment of pes planus.  A December 1987 left foot X-ray study found that the Veteran sustained left foot trauma.  The study made findings consistent with hallux valgus and congenital incomplete segmentation of the distal and middle phalanges of the fifth toe.  A March 1988 treatment record shows that the Veteran dropped a helmet onto the left second toe.  An assessment of left second toe contusion was made.  An October 1988 treatment record shows that the Veteran stepped in a metal grate and injured the right foot.  An assessment of rule out strained knee/foot was made.  An October 1988 right foot X-ray study notes that the study was ordered to rule out a dancer's fracture.  The study found no abnormalities.  

The report of an August 2010 VA foot examination shows that the Veteran complained of recurrent bilateral foot pain.  The Veteran was diagnosed with pes planus.  The examiner commented that the Veteran had been diagnosed with bilateral flat feet and treated with orthotic inserts.  The examiner opined that bilateral pes planus was not secondary to a service-connected right knee disability and was less likely to be caused due to any injury or event in service.  The examiner opined that the condition was at least likely as not to have been aggravated during service due to the constant wearing of shoes or boots and physical activity.  The examiner further opined that the etiology of bilateral pes planus was mostly congenital, but it could also have contributing factors of prolonged wear and tear of the feet causing fallen arches.  The examiner noted that the service medical records did not indicate any symptomology or records of bilateral pes planus other than complaints of foot pain during prolonged standing or use of feet. 

The Board observes that the August 2010 VA examination report erroneously stated both that there was no in-service history of foot trauma and that the service medical records did not indicate any symptomology or records of bilateral pes planus.  Because of those omissions, the Board finds that further VA foot evaluation is necessary.  

The Veteran has submitted a timely notice of disagreement with the issue of service connection for osteopenia claimed as the result of radiation exposure.  A statement of the case which addresses that issue has not been issued.  Where a Veteran has submitted a timely notice of disagreement with an adverse decision and a statement of the case addressing the issue has not been issued, the Board must remand for the issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  

The Veteran was last given a VA psychiatric examination in March 2011.  The March 2011 examination report indicates that the Veteran denied any recent suicidal thoughts.  At the March 2013 Board hearing, the Veteran testified that he had recurrent suicidal thoughts.  Because of the reported increase in severity of dysthymic disorder, the Board finds that further VA psychiatric evaluation is needed to accurately determine the current nature and severity of a service-connected psychiatric disability.  

The Veteran contends that an increased rating is warranted for the service-connected right knee osteomalacia as the disability is productive of significant impairment of the joint including repeated episodes of giving way and associated falls.  

The Veteran was given a VA knee examination in February 2014.  The examination report noted that the Veteran used a cane to be more stable because of his knees, but also that there was no right knee instability.  The Board is unable to discern whether the Veteran was found to have right knee instability because of the conflicting examination findings.  Further, the examiner did not address the multiple references in the clinical record to recurrent right knee instability and associated falls.  Because of those omissions, the Board finds that further VA foot evaluation is necessary.  

Entitlement to TDIU requires an accurate assessment of the impairment associated with all of the service-connected disabilities.  Because of the award of service connection above for a right shoulder disability and for right humeral fracture residuals, and because the claim for TDIU is inextricably intertwined with other claims being remanded, the issue of entitlement to a TDIU must also be remanded.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of right hip, low back, right foot, right knee, left foot, and psychiatric disabilities since February 2014, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, contact all identified health care providers and request that they forward copies of all available records pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  If identified records are not obtained, then notify the Veteran.  38 C.F.R. § 3.159(e) (2016).  

2.  Associate with the record any VA medical records not already of record of treatment of the Veteran provided after February 2014.  

3.  Issue a statement of the case which addresses the issue of entitlement to service connection for osteopenia, claimed as the result of radiation exposure.  Notify the Veteran of his appeal rights and that he must submit a timely substantive appeal to receive appellate review of that claim.  If a timely substantive appeal is received, return the claim to the Board.  

4.  Schedule the Veteran for a VA orthopedic examination to assist in determining the nature and etiology of any identified recurrent right hip disability and any relationship to active service or service-connected disabilities and the current severity of service-connected right knee osteomalacia.  The examiner must review the record and should note that review in the report.  A rationale for all opinions should be provided.  Service connection has been established for a right shoulder disability, a right humerus disability, a right knee disability, a psychiatric disability, bilateral hearing loss, and tinnitus.  The examiner should specifically address the impact of the right knee disability on the Veteran's vocational pursuits.  The examiner should provide ranges of motion for weight-bearing and nonweight-bearing and passive and active motion.  The examiner should state whether there is any additional loss of right knee function due to painful motion, weakened motion, excess motion, fatigability, incoordination, or on flare up.  The examiner should also provide the following opinions:

(a)  Diagnose all right hip disabilities found.

(b)  Is it at least as likely as not (50 percent probability or greater) that any identified right hip disability had its onset during active service or is related to any incident of service?  

(c)  Is it at least as likely as not (50 percent probability or greater) that any identified right hip disability is due to or the result of the service-connected right knee disability or any other service-connected disabilities?  

(d)  Is it at least as likely as not (50 percent probability or greater) that any identified right hip disability has been aggravated (permanently increased in severity beyond the natural progress of the disorder) due to the service-connected right knee disability or any other service-connected disabilities?  

5.  Schedule the Veteran for a VA spine examination to assist in determining the nature and etiology of any identified recurrent lumbosacral spine disability and any relationship to active service or service-connected disabilities.  The examiner must review the record and should note that review in the report.  A rationale for all opinions should be provided.  Service connection has been established for a right shoulder disability, a right humerus disability, a right knee disability, a psychiatric disability, bilateral hearing loss, and tinnitus.  The examiner should provide the following opinions:

(a)  Diagnose all lumbosacral spine disabilities found.

(b)  Is it at least as likely as not (50 percent probability or greater) that any lumbosacral spine disability had its onset during active service or is related to any incident of service?  

(c)  Is it at least as likely as not (50 percent probability or greater) that any lumbosacral spine disability is due to or the result of any service-connected disabilities, to include a right knee disability?  

(d)  Is it at least as likely as not (50 percent probability or greater) that any lumbosacral spine disability has been aggravated (permanently increased in severity beyond the natural progress of the disorder) due to any service-connected disabilities, to include a right knee disability?  

6.  Schedule the Veteran for a VA foot examination to assist in determining the nature and etiology of any right and left foot disabilities and any relationship to active service or service-connected disabilities.  The examiner must review the record and should note that review in the report.  A rationale for all opinions should be provided.  Service connection has been established for a right shoulder disability, a right humerus disability, a right knee disability, a psychiatric disability, bilateral hearing loss, and tinnitus.  The examiner should provide the following opinions:

(a)  Diagnose all right and left foot disabilities found.

(b)  Is it at least as likely as not (50 percent probability or greater) that any right and left foot disabilities had their onset during active service or are related to any incident of service?  

(c)  Is it at least as likely as not (50 percent probability or greater) that any right foot and left foot disabilities are due to or the result of any service-connected disabilities, to include a right knee disability?  

(d)  Is it at least as likely as not (50 percent probability or greater) that any right foot and left foot disabilities have been aggravated (permanently increased in severity beyond the natural progress of the disorder) due to any service-connected disabilities, to include a right knee disability?  

7.  Schedule the Veteran for a VA psychiatric examination.  The examiner must review the record and should note that review in the report.  The examiner should opine as to the levels of social and occupational impairment caused by the service-connected psychiatric disability and should describe the symptoms, their frequency, and their severity, that result in those levels of social and occupational impairment.  The examiner should also opine whether it is at least as likely as not that the Veteran is unable to secure or follow a substantially gainful occupation due to the service-connected disabilities.  If the Veteran is felt capable of work, the examiner should state what type of work and what accommodations would be necessary due to the service-connected disabilities.  Service connection has been established for a right shoulder disability, a right humerus disability, a right knee disability, a psychiatric disability, bilateral hearing loss, and tinnitus.  

8.  Then readjudicate the claims on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


